DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.  

Response to Amendments and Arguments
The present Office Action is in response to Applicant’s response of May 18, 2022, hereinafter “Reply”, with filing of request for continued examination (RCE) of June 8, 2022 after the Final Rejection of March 18, 2022, hereinafter “Final Rejection”.  In the Reply, claims 1, 14, and 22 were amended, and no claims were cancelled nor added.  Claims 3, 16, and 24 were previously cancelled.  Claims 1-2, 4-15, 17-23, and 25 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	Applicant’s arguments with respect to independent claims 1, 14, and 22 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details.  

Drawings
The drawings are objected to because “Error Correction Unit 150” in FIG. 1 may be amended to “Error Control Unit 150” to correct a typographical error according to paragraph [0037] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “260” has been used to designate both row decoder and word line in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “305” in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.
Reference characters "300" (in ¶ 60) and "330" (in ¶ 62) have both been used to designate “sequential write profile”.
Reference characters "300" (in ¶¶ 60-62, 64-66, and 71) and "330" (in ¶¶ 63 and 66) have both been used to designate “sequential write performance profile”.
“sustain stage 315” (in ¶ 64) may be amended to “sustain stage 320” to correct a typographical error and for consistency with FIG. 3 and the description in ¶ 64 of the specification.  (Emphasis added.)
“register address 415” (in ¶ 72) may be amended to “register address 410” to correct a typographical error and for consistency with the description in ¶ 70 of the specification.  (Emphasis added.)
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Objections
Claims 1, 6-7, 12, 14, 19-20, and 22 are objected to because of the following informalities:
In claim 1, lines 3-4, “access for the first set of memory cells … access for the second set of memory cells” may be amended to “an access for the first set of memory cells … an access for the second set of memory cells” to correct a grammatical error.  (Emphasis added.)
In claim 6, line 4, “the quantity” may be amended to “the quantity of memory cells” to follow proper antecedent basis.  (Emphasis added.)
In claim 7, line 4, “the duration” may be amended to “the duration until the third transition” to follow proper antecedent basis.  (Emphasis added.)
In claim 12, lines 2-5, “an access on the first set of memory cells; and … an access on the second set of memory cells” may be amended to “the access on the first set of memory cells; and … the access on the second set of memory cells” to follow proper antecedent basis.  (Emphasis added.)
In claim 14, lines 5-6, “access for the first set of memory cells … access for the second set of memory cells” may be amended to “an access for the first set of memory cells … an access for the second set of memory cells” to correct a grammatical error.  (Emphasis added.)
In claim 19, lines 4-5, “the quantity” may be amended to “the quantity of memory cells” to follow proper antecedent basis.  (Emphasis added.)
In claim 20, line 4, “the duration” may be amended to “the duration until the third transition” to follow proper antecedent basis.  (Emphasis added.)
In claim 22, lines 5-7, “access for a first set of memory cells … access for a second set of memory cells” may be amended to “an access for a first set of memory cells … an access for a second set of memory cells” to correct a grammatical error.  (Emphasis added.)
Other claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an interface coupled with the first set of memory cells and the second set of memory cells” in claim 1.  (Emphasis added.)
The specification describes corresponding structures of the claim limitations in [0019].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Kurita et al. (US 2021/0405900 A1), hereinafter “Kurita”.

	Regarding claim 1, Muchherla teaches:
A memory system comprising: 
2a first set of memory cells of a first type and a second set of memory cells of a second type, wherein a first performance level is associated with access for the first set of 4memory cells of the first type and a second performance level is associated with access for 5the second set of memory cells of the second type; (FIGs. 1-4; [0022]; “[0024] … “write performance” refers to the speed at which user data is written to the memory device. Generally, the write performance is faster for writing data in SLC mode than in XLC mode”; “[0027] … NAND “endurance” refers to the number of program/erase cycles (“PE cycles”) that a NAND block can tolerate before the memory device typically begins to fail due to normal wear of the memory device. The endurance of an XLC block is typically less than the endurance of an SLC block”; “[0031] … The memory array includes single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells, and x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells”; [0040]-[0041]; a first performance level is considered to include a write performance or an endurance of single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells, and a second performance level is considered to include a write performance and an endurance of x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells; note that a write performance is faster for writing data in SLC mode than in XLC mode, and an endurance of an XLC block is typically less than an endurance of an SLC block)
6an interface coupled with the first set of memory cells and the second set of 7memory cells; and (FIGs. 1-2; “[0033] The memory device 120 may include a memory controller 130 that is operably coupled with one or more memory arrays 140”; “[0038] … The memory device 200 may comprise the memory device 120 of FIG. 1 … the memory array 202 may comprise one or more the memory arrays 140 of FIG. 1”; “[0039] The memory device 200 includes a memory array 202 that is configured with XLC memory blocks 210 (also referred to as “XLC blocks”) [second set of memory cells] and SLC memory blocks 212 (also referred to as “SLC blocks” [first set of memory cells])”; [0040]; an interface in considered to include a bus or a connection between a memory controller 130 that is operably coupled with one or more memory arrays 140; note that the memory array 202 of FIG. 2 may comprise one or more the memory arrays 140 of FIG. 1)
8a control circuit coupled with the interface, the first set of memory cells, and 9the second set of memory cells, wherein the control circuit is configured to: (FIGs. 1-2, 4; “[0030] … a memory controller [control circuit] operably coupled with the XLC blocks [second set of memory cells] and the SLC blocks [first set of memory cells]”; [0034])
initiate a first transition from the first performance level to the second performance level; 
10determine a first parameter that indicates a duration until a second transition from the second performance level to the first performance level; and 
12store, in a first register, the first parameter that indicates the duration until the second transition based at least in part on 13determining the first parameter.  

Muchherla does not teach initiate a first transition from the first performance level to the second performance level; determine a first parameter that indicates a duration until a second transition from the second performance level to the first performance level; and store, in a first register, the first parameter that indicates the duration until the second transition based at least in part on 13determining the first parameter.  

	However, Kurita teaches:  
initiate a first transition from the first performance level to the second performance level;   (FIGs. 1-7B; “[0122] As shown in FIG. 5, the host 2 sets a target period during which the host 2 desires high write performance, an SLC write disable time, and an SLC write enable time in S102.”; “[0126] If the host 2 determines that the current time is the SLC write enable time (YES in S108), the host 2 sends an SLC write enable command to the SSD 3 in S110.”; “[0127] In the SSD 3, as shown in FIG. 6, upon receiving the SLC write disable command from the host 2 in S122, the controller 4 sets the write mode to the TLC mode [first performance level] in S124. After that, upon receiving the write data from the host 2, the controller 4 writes the data into the TLC write destination block 126 of the NAND flash memory 5, as shown in FIG. 3.”; “[0128] Upon receiving the SLC write enable command from the host 2 in S126, the controller 4 determines in S128 whether the free block pool 116 includes a sufficient number of the free blocks 118. Specifically, the controller 4 determines whether the number of the free flocks exceeds a predetermined number.”; [0129]; “[0130] If the controller 4 determines that the free block pool 116 includes a sufficient number of the free blocks (YES in S128), the controller 4 sets the write mode of the write data to the SLC mode [second performance level] in S132.”;  a first transition is from the TLC mode [first performance level] to the SLC mode [second performance level], which occurs when the controller 4 sets the write mode of the write data to the SLC mode [second performance level] in S132 in FIG. 6.)
determine a first parameter that indicates a duration until a second transition from the second performance level to the first performance level; and  (FIGs. 1-7B; “[0122] As shown in FIG. 5, the host 2 sets a target period [first parameter] during which the host 2 desires high write performance, an SLC write disable time, and an SLC write enable time in S102.”; [0126]; “[0127] In the SSD 3, as shown in FIG. 6, upon receiving the SLC write disable command from the host 2 in S122, the controller 4 sets the write mode to the TLC mode [first performance level] in S124. After that, upon receiving the write data from the host 2, the controller 4 writes the data into the TLC write destination block 126 of the NAND flash memory 5, as shown in FIG. 3.”; [0128]-[0129]; “[0130] If the controller 4 determines that the free block pool 116 includes a sufficient number of the free blocks (YES in S128), the controller 4 sets the write mode of the write data to the SLC mode [second performance level] in S132.”; “[0132] Although not shown in the flowchart, when the number of the free blocks becomes equal to or smaller than a predetermined number, the controller 4 may change the write mode of the write data to the TLC mode [first performance level] regardless of a mode control instruction from the host 2. When the number of the free blocks increases, the controller 4 may change the write mode of the write data to the SLC mode [second performance level] if the SLC write is enabled.”; “[0135] … The host 2 sends the SLC write enable command to the SSD 3 at the start of the target period [first parameter] or a time immediately before the target period [first parameter]. Since the SSD 3 sets the write mode to the SLC mode [second performance level] upon receiving the SLC write enable command, the SSD 3 can execute the write operation in the SLC mode [second performance level] in the target period [first parameter].”; the target period [first parameter] is a duration from a time when the SSD 3 can execute the write operation in the SLC mode [second performance level] to a time when the number of the free blocks becomes equal to or smaller than a predetermined number and the controller 4 changes the write mode of the write data to the TLC mode [first performance level].  A second transition is from the SLC mode [second performance level] to the TLC mode [first performance level].)
   store, in a first register, the first parameter that indicates the duration until the second transition based at least in part on 13determining the first parameter.  (FIGs. 1-7B; “[0122] As shown in FIG. 5, the host 2 sets a target period [first parameter] during which the host 2 desires high write performance, an SLC write disable time, and an SLC write enable time in S102.”; [0126]; “[0127] In the SSD 3, as shown in FIG. 6, upon receiving the SLC write disable command from the host 2 in S122, the controller 4 sets the write mode to the TLC mode [first performance level] in S124. After that, upon receiving the write data from the host 2, the controller 4 writes the data into the TLC write destination block 126 of the NAND flash memory 5, as shown in FIG. 3.”; [0128]-[0130]; “[0132] Although not shown in the flowchart, when the number of the free blocks becomes equal to or smaller than a predetermined number, the controller 4 may change the write mode of the write data to the TLC mode [first performance level] regardless of a mode control instruction from the host 2. When the number of the free blocks increases, the controller 4 may change the write mode of the write data to the SLC mode [second performance level] if the SLC write is enabled.”; [0135]; a first register is a storage element that stores the target period [first parameter], which is a duration from a time when the SSD 3 can execute the write operation in the SLC mode [second performance level] to a time when the number of the free blocks becomes equal to or smaller than a predetermined number and the controller 4 changes the write mode of the write data to the TLC mode [first performance level].  The second transition is from the SLC mode [second performance level] to the TLC mode [first performance level].)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchherla to incorporate the teachings of Kurita to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including flash memory having higher levels of storage capacity by including multi-level cells (MLC), triple-level cells (TLC), quad-level cells (QLC), etc. or combinations thereof in which the memory cell has multiple levels that enable more bits (i.e., data values) to be stored, with a storage system of Kurita having a controller configured to change a write mode of write data to a single-level cell (SLC) mode if an SLC write is enabled.  Doing so with the device of Muchherla would provide a storage device capable of increasing write performance at a timing desired by a host.  (Kurita, [0006])

Regarding claims 14 and 22, the claimed method and the claimed medium comprise the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 14, Muchherla further teaches: 
2receiving a plurality of access commands associated with a first set of memory 3cells of a first type and a second set of memory cells of a second type; (FIGs. 1-4; [0022], [0024], [0027]; “[0031] … The memory array includes single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells, and x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells … The memory controller is operably coupled with the XLC blocks and the SLC blocks, and configured to write host data to the SLC [first type] blocks [first set of memory cells] as static cache in SLC mode, and write the host data to the XLC [second type] blocks [second set of memory cells] as dynamic cache in SLC mode if the static cache is unavailable”; “[0035] … The control circuitry 134 may be configured to control the operations of the memory array(s) 140, sometimes in response to commands [access commands] from the host 110 such as by performing data sense operations (e.g., read), data program operations (e.g., write), and data erase operations”)
6determining a first parameter based at least in part on receiving the 8plurality of access commands. (FIG. 4; “[0031] … The memory controller is operably coupled with the XLC blocks and the SLC blocks, and configured to write host data to the SLC blocks as static cache in SLC mode”; “[0055] … the memory controller may be configured to monitor the workload [first parameter] of the hybrid cache by counting PE cycles of the static cache”; the workload [first parameter] is determined by counting PE cycles of the static cache corresponding to the commands [access commands] from the host 110 such as data program operations (e.g., write))

Further regarding claim 22, Muchherla further teaches:
1A non-transitory computer-readable medium storing code comprising 2instructions, which when executed by a processor of an electronic device, cause the electronic 3device to. (FIG. 1; “[0020] A processor herein may be any processor, controller, microcontroller, or state machine suitable for carrying out processes of the disclosure”; “[0021] … A process may correspond to a method, a function … the functions may be stored or transmitted as one or more instructions (e.g., software code, firmware, etc.) on a computer-readable medium. Computer-readable media includes both computer storage media [non-transitory computer-readable medium]”; “[0032] FIG. 1 is a schematic block diagram of an electronic system 100 [electronic device]”)

	Regarding claim 12, the combination of Muchherla teaches the memory system of claim 1.

Muchherla further teaches:
the first performance level is associated with a first duration to perform an access on the first set of memory cells; and (FIGs. 1-4; [0022]; [0024], [0027]; “[0031] … The memory array includes single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells, and x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells”; [0040]-[0041]; a first performance level is considered to include a write performance or an endurance of single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells in the static cache; a first duration is considered to include a time when the host data is written into the static cache as shown in FIG. 4)
the second performance level is associated with a second duration to perform an access on the second set of memory cells, the second duration exceeding the first duration.  (FIGs. 1-4; [0022]; [0024], [0027]; “[0031] … The memory array includes single level cell (SLC) [first type] blocks [first set of memory cells] of non-volatile memory cells, and x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells”; [0040]-[0041]; a second performance level is considered to include a write performance and an endurance of x-level cell (XLC) [second type] blocks [second set of memory cells] of non-volatile memory cells in the dynamic cache; a second duration is considered to include a time when the host data is written into the dynamic cache; as shown in FIG. 4; the second duration associated with the dynamic cache exceeds the first duration associated with the static cache)

Regarding claim 13, the combination of Muchherla teaches the memory system of claim 1.

Muchherla further teaches:
1wherein the first set of memory cells 2are associated with a cache memory array of the memory system.  (FIGs. 1-4; [0022]; [0024]; “[0025] As used herein, “static cache” refers to SLC cache that is obtained from a reserved SLC block within the memory array”; [0027]; “[0031] … The memory array includes single level cell (SLC) blocks [first set of memory cells] of non-volatile memory cells”)

Claims 2, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Kurita et al. (US 2021/0405900 A1), hereinafter “Kurita”, as applied to claims 1, 14, and 22, respectively above, and further in view of Oh (US 2019/0114078 A1), hereinafter “Oh”.

Regarding claim 2, the combination of Muchherla teaches the memory system of claim 1.

The combination of Muchherla does not teach determine a quantity of memory cells in the first set of memory cells available 4to store data written to the memory system; and store, in a second register, a second parameter associated with the quantity of memory cells based at least in part on determining the quantity of memory cells. 
 
However, Oh teaches:
3determine a quantity of memory cells in the first set of memory cells available 4to store data written to the memory system; and  (FIG. 5; [0025]; “[0071] … The single level cell free memory block parameter of table 6 may indicate a percentage [quantity] of the memory blocks [first set] of the storage 200 [memory system] that are free [available] and whose memory cell is configured to store only a single bit”; “[0072] … A memory block including single level cells where data are not stored may be a free [available] memory block of single level cells”)
store, in a second register, a second parameter associated with the quantity of memory cells based at least in part on determining the quantity of memory cells.  (FIG. 5; [0025]; “[0071] … The single level cell free memory block parameter [second parameter] of table 6 [second register] may indicate a percentage [quantity] of the memory blocks [first set] of the storage 200 [memory system] that are free [available] and whose memory cell is configured to store only a single bit”; “[0072] … A memory block including single level cells where data are not stored may be a free [available] memory block of single level cells”)
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Oh to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells, with a storage device of Oh having a controller that generates device environment information from a number of single level cell free memory blocks.  Doing so with the device of Muchherla would provide a storage device that provides an optimum operating performance to each user.  (Oh, [0006])

Regarding claims 15 and 23, the claimed method and the claimed medium comprise the same steps or elements as those in claim 2.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above.

Claims 4, 9-11, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Kurita et al. (US 2021/0405900 A1), hereinafter “Kurita”, as applied to claims 1, 14, and 22 above, and further in view of Hashimoto et al. (US 2016/0313943 A1), hereinafter “Hashimoto”. 

Regarding claim 4, the combination of Muchherla teaches the memory system of claim 1.

The combination of Muchherla does not teach receive a read command associated with the first register after storing the first 4parameter; and output the first parameter from the first register based at least in part on receiving the read command. 
 
However, Hashimoto teaches:
3receive a read command associated with the first register after storing the first 4parameter; and (FIGs. 20-21; [0174]; “[0318] The function of the block boundary report provides the host 3 with block boundary information [first register] indicating a remaining free space [first parameter] of the input block (i.e., an amount of unwritten pages in the input block) as described above. The host 3 transmits to the storage device 2 a command (get block boundary info command) [read command] to obtain block boundary information [first register]”; a remaining free space [first parameter] is created and thus stored in the block boundary information [first register] before the block boundary information [first register] is provided to the host 3)
5output the first parameter from the first register based at least in part on receiving the read command.  (FIGs. 20-21; “[0318] The function of the block boundary report provides the host 3 with block boundary information [first register] indicating a remaining free space [first parameter] of the input block (i.e., an amount of unwritten pages in the input block) as described above. The host 3 transmits to the storage device 2 a command (get block boundary info command) [read command] to obtain block boundary information [first register]”; [0319] If the block boundary information [first register] of the stream ID=0 is requested by the get block boundary info command [read command], the controller 14 of the storage device 2 sends to the host 3 an amount of unwritten pages in the current input block 42)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Hashimoto to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch point between a write performance of the SLC blocks and a write performance of the XLC blocks, with a storage device of Hashimoto that provides a block boundary report to a host with block boundary information indicating a remaining free space of an input block (i.e., an amount of unwritten pages in the input block).  Doing so with the device of Muchherla would provide a storage device that secures a block of a nonvolatile memory for a stream or a namespace.  (Hashimoto, [0024])

Regarding claims 17 and 25, the claimed method and the claimed medium comprise the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 9, the combination of Muchherla teaches the memory system of claim 1.

The combination of Muchherla does not teach receive a command to initiate a memory organization operation associated 4with the first set of memory cells and the second set of memory cells; initiate the memory organization operation based at least in part on receiving 6the command; and update the first parameter stored in the first register based at least in part on 8initiating the memory organization operation. 
 
However, Hashimoto teaches:
3receive a command to initiate a memory organization operation associated 4with the first set of memory cells and the second set of memory cells; (FIGs. 4-5, 17; [0109], [0120]; “[0123] The flash memory chip 17 includes a memory cell array 22. The memory cell array 22 includes a number of memory cells”; “[0169] When the controller 14 receives a garbage collection control command (the host initiated garbage control command or the idle garbage control command) from the host 3, the controller 14 executes a garbage collection operation [memory organization operation] for securing a designated amount of exclusive free space for the stream or namespace designated by the command”; [0205]; “[0211] … the host 3 can assure a minimum amount of exclusive free space [first set of memory cells] to each namespace or stream by using the function of QoS in namespace level, and can further increase the amount of exclusive free space to a specific namespace or stream at an idle time by using the function of the advanced garbage collection (GC) control”; [0291]; the second set of memory cells is considered to include the increased amount of the exclusive free space)
5initiate the memory organization operation based at least in part on receiving 6the command; and (FIG. 17; “[0169] When the controller 14 receives a garbage collection control command (the host initiated garbage control command or the idle garbage control command) from the host 3, the controller 14 executes a garbage collection operation [memory organization operation] for securing a designated amount of exclusive free space for the stream or namespace designated by the command”)
7update the first parameter stored in the first register based at least in part on 8initiating the memory organization operation.  (“[0169] … the controller 14 executes a garbage collection operation [memory organization operation] for securing a designated amount of exclusive free space for the stream or namespace designated by the command. As a result, a necessary amount [first register] of exclusive physical resource [first parameter] can be secured”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Hashimoto to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch point between a write performance of the SLC blocks and a write performance of the XLC blocks, with a storage device of Hashimoto that executes a command to perform garbage collection.  Doing so with the device of Muchherla would provide a storage device that secures a block of a nonvolatile memory for a stream or a namespace.  (Hashimoto, [0024])

Regarding claim 10, the combination of Muchherla teaches the memory system of claim 9.

Hashimoto further teaches:
3transfer a set of data from the first set of memory cells to the second set of 4memory cells based at least in part on initiating the memory organization operation.  (“[0120] Garbage collection is an operation of reclaiming a free space in the flash memory 16. To increase the number of free blocks of the flash memory 16, during the garbage collection operation [memory organization operation], all of valid data in a target block [first set of memory cells] where valid data and invalid data exist together are copied to the other block (for example, free block) [second set of memory cells]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Hashimoto to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch point between a write performance of the SLC blocks and a write performance of the XLC blocks, with a storage device of Hashimoto that executes a command to perform garbage collection.  Doing so with the device of Muchherla would provide a storage device that secures a block of a nonvolatile memory for a stream or a namespace.  (Hashimoto, [0024])

Regarding claim 11, the combination of Muchherla teaches the memory system of claim 9.

Hashimoto further teaches:
3receive an access command associated with the first set of memory cells; (FIG. 17; “[0120] … during the garbage collection operation, all of valid data in a target block [first set of memory cells] where valid data and invalid data exist together are copied to the other block (for example, free block)”; “[0284] The host-initiated garbage collection control command 74 [access command]”)
4terminate the memory organization operation based at least in part on 5receiving the access command; and (FIG. 17; “[0284] The host-initiated garbage collection control command 74 [access command] includes input parameters listed below”; [0285]-[0290]; “[0291] … The controller 14 ends the garbage collection operation [memory organization operation], at an earlier time of the time when the designated amount of free space is secured and the time when the maximum time elapses”)
6update the first parameter stored in the first register based at least in part on 7terminating the memory organization operation.  (FIG. 17; “[0284] The host-initiated garbage collection control command 74 includes input parameters listed below”; [0285]-[0290]; “[0291] … The controller 14 ends [terminating] the garbage collection operation [memory organization operation], at an earlier time of the time when the designated amount [first register] of free space [first parameter] is secured and the time when the maximum time elapses”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Hashimoto to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch point between a write performance of the SLC blocks and a write performance of the XLC blocks, with a storage device of Hashimoto that executes a command to perform garbage collection.  Doing so with the device of Muchherla would provide a storage device that secures a block of a nonvolatile memory for a stream or a namespace.  (Hashimoto, [0024])

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Kurita et al. (US 2021/0405900 A1), hereinafter “Kurita”, as applied to claims 1 and 14 above, and further in view of Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”.
	
Regarding claim 5, the combination of Muchherla teaches the memory system of claim 1.

The combination of Muchherla does not teach wherein the control circuit is further 2configured to: 3determine a third parameter associated with a third transition from a third performance level to the second performance level; and 5store the third parameter in a third register based at least in part on 6determining the third parameter.  

However, Igahara teaches:
	1wherein the control circuit is further 2configured to:  (FIGs. 1-2; “[0064] The SSD 3 includes a controller [control circuit] 4”)
3determine a third parameter associated with a third transition from a third performance level to the second performance level; and (FIGs. 1-2, 13-21; [0098]-[0103], [0122]-[0127]; “[0140] Furthermore, when the utilization 71 [third parameter] becomes equal to or higher than the threshold value 71A while user data is written in TLC mode 16 (T3), the mode switch module 121 switches the write mode from TLC mode 16 [third performance level] to QLC mode 17 [second performance level] (capacity-prioritized)”; a third transition occurs when the mode switch module 121 switches the write mode from TLC mode 16 [third performance level] to QLC mode 17 [second performance level] at time T3, at which the write performance 73 decreases from a high level in TLC mode 16 [third performance level] to a low level in QLC mode 17 [second performance level] as shown in FIG. 21)
5store the third parameter in a third register based at least in part on 6determining the third parameter.  (FIGs. 1-2, 13-21; “[0064] … the random access memory such as DRAM 6 may include storage areas for various information used for processing (for example, a utilization 34 [third parameter], a degree of wear-out 351, etc.)”; “[0122] As an index or a factor for switching the write mode, the mode switch module 121 may use, for example, the total number of logical addresses mapped in a physical address space (hereinafter, referred to as utilization [third parameter])”; [0098]-[0103], [0123]-[0127]; a third register is considered to be storage areas in the random access memory such as DRAM 6 used for storing various information used for processing, such as the utilization 34 [third parameter])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Igahara to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including flash memory having higher levels of storage capacity by including multi-level cells (MLC), triple-level cells (TLC), quad-level cells (QLC), etc. or combinations thereof in which the memory cell has multiple levels that enable more bits (i.e., data values) to be stored, with a memory system of Igahara having a controller configured to dynamically switching write modes of user data based on a total number of logical addresses mapped in a physical address space (i.e., utilization).  Doing so with the device of Muchherla would guarantee a full storage capacity (i.e., a user capacity), and, at the same time, provide a high performance.  (Igahara, [0137])

Regarding claim 18, the claimed method comprises the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, the combination of Muchherla teaches the memory system of claim 5.

Muchherla further teaches:
1wherein, to determine the third 2parameter, the control circuit is further configured to: 
3determine a quantity of memory cells in the second set of memory cells 4available to store data written to the memory system, wherein the third parameter indicates 5the quantity.  (FIG. 2; “[0026] … The dynamic cache includes the borrowed XLC memory blocks [second set of memory cells] being temporarily used to cache data using SLC mode”; “[0039] The memory device 200 [memory system] includes a memory array 202 that is configured with XLC memory blocks 210 (also referred to as “XLC blocks”) [second set of memory cells]”; “[0044] … If free space [third parameter] within the dynamic cache 234 is not available, the host data may be written to the main memory 220 in XLC mode if sufficient free space is available in the main memory 220”; a quantity of memory cells is considered to include an amount of free space [third parameter] within the dynamic cache 234 used for writing the host data)

Regarding claim 19, the claimed method comprises the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Kurita et al. (US 2021/0405900 A1), hereinafter “Kurita”, and Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claims 5 and 18, respectively above, and further in view of Goss et al. (US 201/90073297 A1), hereinafter “Goss”. 

Regarding claim 7, the combination of Muchherla teaches the memory system of claim 5.

The combination of Muchherla does not teach determine a duration until the third transition from the third performance level to the second performance level, wherein the third parameter indicates the duration. 
 
However, Goss teaches:
3determine a duration until the third transition from the third performance level to the second performance level, wherein the third parameter indicates the duration.  (FIG. 3; “[0032] … the controller 11 can determine a duration of time [third parameter] needed to perform a garbage collection on a block 20 or a set of blocks”; the third performance level is considered to include operations performed for a garbage collection; the second performance level is considered to include operations of the information processing system 1 that are performed after the garbage collection operation completes; the third transition is considered to occur at the end of the duration of time [third parameter] when transitioning from the third performance level to the second performance level)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Goss to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch point between a write performance of the SLC blocks and a write performance of the XLC blocks, with a storage system of Goss having a controller that selects a portion of a storage device for garbage collection based on a duration needed for freeing a data storage capacity of the portion of the storage device.  Doing so with the device of Muchherla would provide an adaptive garbage collection for a storage device.  (Goss, [0001]) 

Regarding claim 20, the claimed method comprises the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above. 

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2018/0081543 A1), hereinafter “Muchherla”, in view of Kurita et al. (US 2021/0405900 A1), hereinafter “Kurita”, and Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claims 5 and 18 respectively above, and further in view of Hashimoto et al. (US 2016/0313943 A1), hereinafter “Hashimoto”.

Regarding claim 8, the combination of Muchherla teaches the memory system of claim 5.

The combination of Muchherla does not teach receive a read command associated with the third register after storing the third parameter; and output the third parameter from the third register. 
 
However, Hashimoto teaches:
receive a read command associated with the third register after storing the third parameter; and (FIGs. 20-21; [0174]; “[0318] The function of the block boundary report provides the host 3 with block boundary information [third register] indicating a remaining free space [third parameter] of the input block (i.e., an amount of unwritten pages in the input block) as described above. The host 3 transmits to the storage device 2 a command (get block boundary info command) [read command] to obtain block boundary information [third register]”; a remaining free space [third parameter] is created and thus stored in the block boundary information [third register] before the block boundary information [third register] is provided to the host 3)
5output the third parameter from the third register.  (FIGs. 20-21; “[0318] The function of the block boundary report provides the host 3 with block boundary information [third register] indicating a remaining free space [third parameter] of the input block (i.e., an amount of unwritten pages in the input block) as described above. The host 3 transmits to the storage device 2 a command (get block boundary info command) [read command] to obtain block boundary information [third register]”; [0319] If the block boundary information [third register] of the stream ID=0 is requested by the get block boundary info command [read command], the controller 14 of the storage device 2 sends to the host 3 an amount of unwritten pages in the current input block 42)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Hashimoto to provide a memory device of Muchherla having a controller configured to operate a hybrid cache including single level cell (SLC) blocks and x-level cell (XLC) blocks of non-volatile memory cells and determine a switch point between a write performance of the SLC blocks and a write performance of the XLC blocks, with a storage device of Hashimoto that provides a block boundary report to a host with block boundary information indicating a remaining free space of an input block (i.e., an amount of unwritten pages in the input block).  Doing so with the device of Muchherla would provide a storage device that secures a block of a nonvolatile memory for a stream or a namespace.  (Hashimoto, [0024])

Regarding claim 21, the claimed method comprises the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2020/0379861 A1) discloses a controller controlling a memory device includes an elapsed time calculator receiving a plurality of absolute times from a host when a state of a memory system including the memory device is changed between an active state and an inactive state, the plurality of absolute times including first, second, and third absolute times, calculating an average hibernation time interval between the first and second absolute times, and calculating a system time based on the third absolute time and the average hibernation time interval. The controller further includes a flash translation layer calculating expected usage of the memory device during a monitoring time interval based on the system time, calculating excess usage based on actual usage of the memory device during the monitoring time interval and the expected usage, and controlling the memory device to program data in a single level cell mode until the excess usage is fully consumed.
Hou et al. (US 2021/0081025 A1) discloses a computer system and a power management method thereof are provided. The computer system includes a storage apparatus and a processor. The processor is coupled to the storage apparatus. The processor obtains a state transition time of the storage apparatus. The state transition time is the time the storage apparatus takes to enter a power state and leave the power state. The processor changes a transition tolerance time according to the state transition time. In response to an idle timeout, the processor determines whether the storage apparatus enters the power state according to a comparison result between the transition tolerance time and the state transition time. Accordingly, power consumption and performance are improved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONG B. VO/Examiner, Art Unit 2136